IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 12, 2006

                  STATE OF TENNESSEE v. ROBERT WEAVER

                  Direct Appeal from the Criminal Court for Shelby County
                             No. 05-01203 Chris Craft, Judge



                  No. W2005-02888-CCA-MR3-CD - Filed January 4, 2007


Following a jury trial, Defendant, Robert Weaver was convicted of one count of robbery, a Class C
felony. The trial court sentenced Defendant as a Range II, multiple offender, to ten years. Defendant
does not appeal the length of his sentence. Defendant argues, however, that the evidence was
insufficient to support his conviction. After a thorough review, we affirm the judgment of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH , JJ., joined.

Robert Wilson Jones, District Public Defender; Trent Hall, Assistant Public Defender; and Sandra
R. DiMaggio, Assistant Public Defender, Memphis, Tennessee, for the appellant, Robert Weaver.

Paul G. Summers, Attorney General and Reporter; Rachel E. Willis, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Michelle Parks, Assistant District Attorney
General, for the appellee, the State of Tennessee.

                                            OPINION

I. Background

         Ellen Baker, a sales manager with Cricket Communications, returned to her office on Elmore
Street in Memphis at approximately 1:30 p.m. on March 18, 2004, after a lunch break. Ms. Baker
testified that a Dodge Intrepid pulled into the parking lot one space down from her parking spot. Ms.
Baker got out of the car and began walking towards the office building carrying a package, a cell
phone, a DayTimer, and her purse. The occupants of the car came up behind Ms. Baker, and one
of the three men placed something against her back. Ms. Baker described the item “as a hard
substance” that “felt like metal.” One of the men said, “Give it up, lady.” The men began grabbing
for her possessions, and Ms. Baker screamed. Two of the men ran toward the Intrepid while the
third man, whom Ms. Baker identified at trial as Defendant, continued to struggle with Ms. Baker
over her purse. Ms. Baker let go of the purse, and it flew over Defendant’s head. Defendant
retrieved the purse, “picked up a couple of things that had fallen from the purse,” and jumped into
the Intrepid’s back seat.

        Ms. Baker said that the incident was “very scary,” and she was afraid she was going to die
because she thought the men were armed. Ms. Baker was shown a photographic line-up after the
incident, and she identified Defendant as her assailant. Ms. Baker said that the only item that was
recovered was her cell phone and two keys which had broken off from her key chain during the
struggle. She said her cell phone number was 859-0100.

         On cross-examination, Ms. Baker said that she could not identify the other two men involved
in the incident. Ms. Baker said that her purse contained credit cards and checks. Three checks, each
in the amount of $1,500, were cashed at nearby casinos in Mississippi after the incident.

        Brian Bender, an account manager for Cricket Communications, heard Ms. Baker scream and
he ran into the office’s reception area. Mr. Bender testified that he observed Ms. Baker struggling
with a man over her purse. Mr. Bender identified Defendant at trial as Ms. Baker’s assailant. Mr.
Baker said that the purse flew out of Ms. Baker’s hand. Defendant picked up the purse, looked in
Mr. Bender’s direction, and then jumped in the back seat of a Dodge Intrepid. Mr. Bender said that
he identified Defendant from a photographic line-up as the person who had taken Ms. Baker’s purse.
Mr. Bender said that he and Ms. Baker memorized the license plate number of the Intrepid and
relayed that information to the investigating officers.

        Carla Bragg testified that she rented a 1997 Dodge Intrepid shortly before the incident for her
friend, Wanda Carruthers, because Ms. Carruthers was not employed. Sergeant Scott Wright, with
the Shelby County Sheriff’s Department, testified that the Dodge Intrepid was registered to River
City Car Rental. Ms. Carruthers’ address was obtained from the rental agreement, and the Intrepid
was subsequently discovered parked outside Ms. Carruthers’ residence about two hours after the
incident.

        Detective Jonas Holguin, with the Memphis Police Department, interviewed Ms. Carruthers.
Ms. Carruthers was in possession of Ms. Baker’s cell phone when she was picked up for the
interview. Ms. Carruthers stated that she had loaned the Intrepid to Defendant prior to 2:00 p.m. on
the day of the incident and disclosed the names of the other men involved in the robbery.

        Sergeant Dexter Moses, with the Memphis Police Department, testified that the investigating
officers could only locate Defendant. Defendant was read his Miranda rights and executed a written
waiver. Defendant’s statement was read to the jury. Defendant acknowledged that he participated
in the robbery in front of the Cricket Communications facility, but he denied that he was armed.
Defendant said that he was accompanied by two men named Johnny and “T.” The three men were
in a gray Dodge Intrepid which they had borrowed from Ms. Carruthers. Defendant provided the
following description of the incident in his statement:


                                                 -2-
                We rode around for awhile, and we pulled into the parking lot at Cricket, and
        Johnny said, there she go, and pulled up fast. “T” jumped out, I got out and ran up
        to the woman. “T” was grabbing her bag and purse, and she dropped the phone. I
        picked up the phone, then the purse fell. “T” got the bag from the woman and we ran
        and picked up the purse as we ran.

               We jumped in the car and took off. We went back to Wanda’s house, and “T”
        and Johnny gave the purse to Wanda. Wanda was looking through the purse and
        looking at the credit cards and the purse. There was a white couple at Wanda’s and
        she looked at the driver’s license and said she could pass for [Ms. Baker.]

       Defendant said in his statement that he committed the robbery because he “was high and
wanted some more to stay high.” Defendant said that the only thing he received from the stolen
items was Ms. Baker’s cell phone, and he sold the cell phone to Ms. Carruthers for ten dollars.

II. Sufficiency of the Evidence

       Defendant argues that the evidence was insufficient to support his conviction for robbery, that
at most he is guilty of the lesser offense of facilitation of robbery. Defendant contends that Ms.
Carruthers orchestrated the robbery, and that he was merely following her orders.

        When a defendant challenges the sufficiency of the convicting evidence, we must review the
evidence in a light most favorable to the prosecution in determining whether a rational trier of fact
could have found all the essential elements of the crime beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S.307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). Once a jury finds a
defendant guilty, his or her presumption of innocence is removed and replaced with a presumption
of guilt. State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991). The defendant has the burden of
overcoming this presumption, and the State is entitled to the strongest legitimate view of the
evidence along with all reasonable inferences which may be drawn from that evidence. Id.; State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The jury is presumed to have resolved all conflicts
and drawn any reasonable inferences in favor of the State. State v. Sheffield, 676 S.W.2d 542, 547
(Tenn. 1984). Questions concerning the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues raised by the evidence are resolved by the trier of fact and not this
court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). These rules are applicable to findings of
guilt predicated upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       The offense of robbery is defined as “the intentional or knowing theft of property from the
person of another by violence or putting the person in fear.” T.C.A. § 39-13-401(a). “A person
commits theft of property if, with intent to deprive the owner of property, the person knowingly
obtains or exercises control over the property without the owner’s effective consent.” Id. § 39-14-
103. Viewing the evidence in a light most favorable to the State, Ms. Baker testified that Defendant
and two other men approached her in the parking lot and grabbed the items she was carrying from


                                                   -3-
her possession. One of the men pressed something against Ms. Baker’s back which Ms. Baker
believed to be a gun. Ms. Baker identified Defendant as the individual who took her purse. Ms.
Baker described the incident as “very scary” and thought she was going to die. The jury was
provided with an instruction on facilitation as a lesser included offense of robbery. By its verdict,
the jury obviously rejected Defendant’s contention that he was not a principal actor during the
commission of the offense, as was its prerogative. Based on our review of the record, we conclude
that a rational trier of fact could find beyond a reasonable doubt that Defendant was guilty of the
offense of robbery. Defendant is not entitled to relief on this issue.

                                         CONCLUSION

       After review, we affirm the judgment of the trial court.

                                                      ___________________________________
                                                      THOMAS T. WOODALL, JUDGE




                                                -4-